SCRIPSAMERICA, INC. 77 McCullough Drive, Suite 7 New Castle, DE 19720 November 10, 2011 BY ELECTRONIC SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Mr. John Reynolds Re: ScripsAmerica, Inc. Registration Statement on Form S-1, File No. 333-174831 Dear Mr. Reynolds: ScripsAmerica, Inc. (the “company”) hereby requests acceleration of the effective time of the above-referenced registration statement to 4:00 p.m. on Monday, November 14, 2011, or as soon thereafter as is possible.The company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully submitted, SCRIPSAMERICA, INC. By: /s/Robert Schneiderman Robert Schneiderman Chief Executive Officer
